                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          8:19-cv-00604-JLS-AFM                                         Date      May 9, 2019
 Title             Joseph Koch v. Gaba Guerrini Law Corporation, et al.




 Present: The                    JOSEPHINE L. STATON, U.S. DISTRICT JUDGE
 Honorable
                       Terry Guerrero                                          Not Present
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                           Not Present
 Proceedings:           (IN CHAMBERS) ORDER TO SHOW CAUSE RE DISMISSAL

       Counsel is hereby ordered to show cause in writing no later than May 16, 2019, why this
action should not be dismissed for lack of prosecution. In this matter, the action was removed to
this court on March 29, 2019. Defendant has failed to answer or present other defenses pursuant
to Fed. R. Civ. P. 81 (c)(2).

        Plaintiff can satisfy this order by seeking entry of default or by dismissing the complaint
as to the defendant. No oral argument will be heard unless otherwise ordered by the Court. The
Order to Show Cause will stand submitted upon the filing of an appropriate response.




                                                                                                  :
                                                               Initials of Preparer   tg




CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                   Page 1 of 1
